Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

Claims 1-8 are pending. 

Election/Restrictions
                 Applicant’s election of Group 1- claims 1-6 in the reply filed on 9/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-8 are withdrawn as being drawn to non-elected inventions. Claims 1-6 are examined herein.

Claim Rejections - 35 USC§ 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out
and distinctly claiming the subject matter which the inventor or a joint inventor regards as the
invention.


Claim 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is vague because the recitation of “the chemical bond” lacks antecedent support.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C 103 as being unpatentable over Noriaki et al, (WO 2011/111764 A1) in view of Basu, et al. (Polysaccharide-based conjugates for biomedical applications. American Chemical Society. 26, 1396-1412, 2015).


With respect to claim 1, Noriaki et al. teaches physiologically active substance, which is immobilized on the surface of a sensor substrate (Noriaki et al. page 1, Abstract, lines 1-2).

Noriaki et al. teaches the physiologically active substance may be a protein that specifically binds to a substance to be captured (Noriaki et al. page 3, paragraph 4, line 1).

Noriaki et al. teaches the hydrophilic polymer constituting the hydrophilic polymer layer is preferably dextran such as carboxymethyl dextran (CMD) as the polysaccharide (Noriaki et al. page 5, paragraph 12, lines 3-4).

Noriaki et al. teaches  as a method for forming the hydrophilic polymer layer on the SAM surface, for example, it is possible to use a water-soluble carbodiimide such as 1- (3-dimethylaminopropyl) -3 ethylcarbodiimide [EDC] alone or EDC and N-hydroxysuccinimide [NHS ], A method of activating the carboxyl group of the hydrophilic polymer and reacting with the amino group of SAM, but the present invention is not limited to this method, and a known method may be appropriately used You can do. (Noriaki et al. page 5 & 6, paragraph 13, lines 1-3 and paragraph 1, lines 1-2).

Noriaki et al. additionally teaches as a method of immobilizing a physiologically active substance, a method of activating a carboxyl group possessed by SAM or a hydrophilic polymer by a known method, for example, EDC alone or a combination of EDC and NHS, and immobilizing a physiologically active substance having an amino group And the like (Noriaki et al. page 6, paragraph 3, lines 1-3).

Noriaki et al. teaches a first specific binding substance (i.e. physiologically active substance) immobilized on sensor substrate and binds to a substance to be captured. The teaching also includes a first sugar molecule (i.e. CMD) that has a carboxyl group which reacts with amino group of SAM, which reads on amide bond. Furthermore, Noriaki et al. teaches a method of activating the carboxyl group possessed by SAM or a hydrophilic polymer (i.e. CMD (first sugar)) using EDC and immobilizing a physiologically active substance having an amino group. This teaching shows that SAM having a carboxyl group as well as amino group depending on the what is being immobilized on the sensor substrate. 

Noriaki et al. differs from the instant invention in failing to teach amino sugar molecule. Noriaki et al. shows that SAM has carboxyl group or an amino group, furthermore the teaching shows the first sugar with carboxyl group being immobilized on SAM that has amino group and create amide bond. The carboxyl group in SAM binds to the amino group of protein when used as the physiologically active substance. 

Basu et al. teaches polysaccharides contain different functional groups (such as hydroxyl, amino, carboxylic acid, aldehydes) that make them ideal for conjugation (Basu et al. abstract).

Basu et al. teaches polysaccharides are abundant in nature: produced by algae origin (alginate and carrageenan), plant origin (cellulose, pectin, and guar gum), microbial origin (dextran and chitin), and animal origin (hyaluronan, chondroitin, and heparin) (Basu et al. page 1396, col. 1, paragraph 3, lines 5-9). 

Additionally, Basu et al. teaches overall, polysaccharide-conjugates provide a safe, biodegradable, and tunable option for making newer and smarter materials for biomedical use (Basu et al. page 1407, col. 2, paragraph 2, lines 7-9). 

Collectively Basu teaches polysaccharide used as amino sugars and the steps taken as well as its importance in solid phase assay. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the amino sugar of Basu and immobilize it on Noriaki’s SAM because the SAM can have either carboxylic or amino sites and one would use an amino sugar such as the amino sugar of Basu to conjugate to the SAM when the SAM has carboxylic sites. The functional group present on the SAM would dictate the appropriate sugar that can be conjugated to the SAM. A person of ordinary skill in the art reasonably would have expected success because both Noiaki and Basu teach use of polysaccharides in conjugation reactions. 
 

With respect to claim 2, Noriaki et al. teaches (SAM) (Self-Assembled Monolayer) is formed on the surface of the metal thin film opposite to the transparent support and fixes a physiologically active substance (Noriaki et al. page 5, paragraph 9, lines 1-2). The SAM is considered an organic membrane disposed on a substrate. 

Noriaki et al.teaches the hydrophilic polymer constituting the hydrophilic polymer layer is preferably dextran such as carboxymethyl dextran (CMD) (first sugar molecule) as the polysaccharide (Noriaki et al. page 5, paragraph 12, lines 3-4.

A method of activating the carboxyl group of the hydrophilic polymer and reacting with the amino group of SAM, but the present invention is not limited to this method, and a known method may be appropriately used You can do. (Noriaki et al. page 5 & 6, paragraph 13, line 3 and paragraph 1, lines 1-2).

Noriaki et al. teaches As a method of immobilizing a physiologically active substance, a method of activating a carboxyl group possessed by SAM or a hydrophilic polymer by a known method, for example, EDC alone or a combination of EDC and NHS, and immobilizing a physiologically active substance having an amino group And the like (Noriaki et al. page 6, paragraph 3, lines 1-3). 

Noriaki et al. teaches a base material and SAM disposed on a substrate, as well as a physiological active substance disposed on SAM. The teaching also includes the first sugar molecule (CMD) that reacts with SAM, that reads on a chemical bond. 

With respect to claim 3, Noriaki et al. teaches a self-assembled monolayer formed on the other surface of the metal thin film which is not in contact with the support It may be a plasmon excitation sensor comprising a molecular membrane [SAM] (Noriaki et al. page 3, paragraph 8, lines 1-4).

Noriaki et al. teaches SAM. 

With respect to claim 4, Noriaki et al. teaches a method of manufacturing a storage sensor substrate of the present invention includes at least the following step (i): Step (i): coating the preservation solution on the physiologically active substance immobilized on the sensor substrate (Noriaki et al. page 3, paragraph 13, lines 1-3).

Noriaki et al. teaches the amount of preservative solution used per unit area of the sensor substrate can be appropriately adjusted according to the immobilized amount of the physiologically active substance and the concentration of saccharide (i.e. second sugar) / nonspecific protein (BSA) contained in the preservation solution. The preservation solution is considered a blocking agent. It is preferably 5 to 5 μL / mm 2 (Noriaki et al. page 7, paragraph 10, lines 1-3).

Noriaki et al. teaches as a method of coating the physiologically active substance with the preservative solution, the surface of the sensor substrate may be filled with a preservative solution or may be applied (Noriaki et al. page 7, paragraph 8, lines 1-2).

Noriaki et al. teaches since it is possible to coat physiologically active substances on the sensor substrate without any gap without variation, a method of filling the preservation solution on the substrate is more preferable (Noriaki et al. page 7, paragraph 9, lines 1-2).

Noriaki et al. reads on the blocking agent (i.e. preservative solution with BSA) being more preferable when the preservation solution is applied to the substrate as well as the physiologically active substance. Instant claim 4 requires the blocking agent cover at least a part of the surface of the base material. Noriaki applies the preservative solution to the sensor substrate (i.e. base material) which reads on a blocking agent covering at least a part of a base material. 

With respect to claim 5, Noriaki et al. teaches the present inventors have found that when a substance containing a low molecular weight saccharide and a nonspecific protein such as BSA is used as a preservative solution of a physiologically active substance (Noriaki et al. page 3, paragraph 3, lines 1-3).

Noriaki’s saccharide which equates to instant claim 5 second sugar molecule, that is contained in Noriaki’s preservative solution, is applied over Noriaki’s physiologically active substance, which equates to the instant claim 5 first specific binding substance. This reads on the second sugar molecule being disposed at least on a surface of the first specific binding substance. 

With respect to claim 6, Noriaki et al. teaches it is preferable that the saccharide is at least one saccharide selected from the group consisting of monosaccharides, disaccharides, and oligosaccharides composed of 3 to 10 monosaccharides (Noriaki et al. page 3, paragraph 7, lines 1-2).

Noriaki et al. teaches the saccharide preferably has a molecular weight of less than 350 (Noriaki et al. page 3, paragraph 8, lines 1). 


Noriaki et al. teaches the second sugar molecule (i.e. saccharide) with different structure in comparison with CMD.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTIFANOS HAILU whose telephone number is (571)272-0670. The examiner can
normally be reached M-F 8:00AM-4:00PM (EST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the US PTO Automated Interview Request (AIR) at http:/ /www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent
Center. Unpublished application information in Patent Center is available to registered users. To file and
manage patent submissions in Patent Center, visit: https:/ /patentcenter.uspto.gov. Visit

https:/ /www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a US PTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.

/ESTIFANOS HAILU/
Examiner, Art Unit 1677

/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1677